Order unanimously reversed, with costs, motion denied and new trial granted, in accordance with the following memorandum: In the interest of justice, a new trial is necessary on the issue of damages only. Where a jury has determined that the plaintiff is entitled to recover from the defendant, it must render a verdict in a sum of money which will justly and fairly compensate the plaintiff for the loss resulting from the injuries sustained. It was not necessary for the plaintiff to prove damages in the form of out-of-pocket expenses. The measure of damages for false imprisonment is such sum that would fairly and reasonably compensate the plaintiff for injuries caused by defendant’s wrongful act, including damages for mental anguish, shame and humiliation, injury to reputation, physical suffering, loss of earnings and legal expenses in defending a prior action so long as the damages are proximately caused by the illegal act (see 2 NY PJI614-615; 22 NY Jur, False Imprisonment, § 60). (Appeal from order of Supreme Court, Oneida County, O’Donnell, J. — false arrest.) Present — Callahan, J. P., Denman, Boomer, Green and Schnepp, JJ.